Moss, J.
This is a motion by the City of New York to vacate service of the summons and to dismiss the complaint on the ground that no proper service was made upon it. The summons and complaint were served by registered mail and retained by the defendant for several months, from February 9, 1952, to May 20, 1952, when the motion papers herein were served. During that time, at the request of the city, by stipulations on the printed form used by the corporation counsel, the time of the city to answer or make any motion with respect to the complaint was extended from time to time to May 21, 1952. Had the city returned the summons promptly, plaintiff would have had sufficient time to commence the action by personal service within the prescribed time. The action of the city in not returning the summons and complaint and in obtaining extensions of time at its request was tantamount to an admission of service of the summons and to a general appearance. The city waived any defect of service. The motion is denied with leave to the defendant to serve an answer within thirty days from date of service of a copy of the order to be entered herein. Settle order on notice.